Title: From Thomas Jefferson to William Hamilton, 31 July 1806
From: Jefferson, Thomas
To: Hamilton, William


                        
                            Dr. Sir
                            
                            Washington. July 1806.
                        
                        Your favor of the 7th. came duly to hand, and the plants you are so kind as to propose to me will be
                            thankfully recd. the little Mimosa Julibrissin you were so kind as to send me the last year is flourishing. I obtained
                            from a gardener in this nbhd 2 plants of the paper mulberry; but the parent plant being male, we are to expect no
                            fruit from them, unless your present should chance to be of the sex wanted. at a future day, say in 2. years hence I shall
                            ask from you some seeds of the Mimosa Farnesiana or Nilotica, of which you were kind enough once before to furnish me
                            some. but the plants have been lost during my absence from home. I remember seeing in your greenhouse a plant of a couple of feet height in a pot the fragrance of which (from it’s
                            gummy bud if I recollect rightly) was peculiarly agreeable to me, and you were so kind as to remark that it required only a
                            green house, and that you would furnish me one when I should be in a situation to preserve it. but it’s name has entirely
                            escaped me, & I cannot suppose you can recollect or conjecture in your vast collection, what particular plant this might
                            be. I must acquiesce therefore in a privation which my own defect of memory has produced, unless indeed I could some of
                            these days make an impromptu visit to Phila, & recognize it myself at the Woodlands. having decisively made up my mind
                            for retirement at the end of my present term, my views & attentions are all turned homewards. I have hitherto been
                            engaged in my buildings, which will be finished in the course of the present year. the improvement of my grounds has been
                            reserved for my occupation on my return home. for this reason it is that I put off to the fall of the year, after next the
                            collection of such curious trees as will bear our winters in the open air. the grounds which I destine to improve in the
                            style of the English gardens are chiefly in their native woods not a bush scarcely having been suffered to be cut out of
                            them. it is easier to take away what is superfluous than to supply a
                            chasm.  are in a form very difficult to be managed. they compose the
                            Northern quadrant of a mountain for about ⅔ of it’s height, & then spread for the upper third over it’s whole crown.
                            they contain about 300. acres, washed at the foot, for about a mile, by a river of the size of the Schuylkill. the hill is
                            generally too steep for direct ascent, but we make level walks successively along on it’s side, which in it’s upper part
                            encircle the hill, & we intersect these again by others of easy ascent in various parts. they are chiefly still in their
                            native woods, which are majestic, and very generally, a close undergrowth, which I have not suffered to be touched, knowing
                            how much easier it is to cut away, than to fill up. the upper third is chiefly open, but to the South is covered with a
                            dense thicket of 
                            (Cerastium supparium Lin.) which being favorably spread before the sun
                            will admit of adventageous arrangement for winter enjoyment. you are sensible that this disposition of ground takes from
                            me the first beauty in gardening, the variety of hill & dale, & leaves me as an awkward substitute a few hanging
                            hollows & ridges. this subject is so original unique & at the same time refractory that to make a disposn analogous to
                            it’s character, would require much more of the genius of the landscape painter & gardener than I pretend to: I had once
                            hoped to get Parkins to go & give me some outline. but I was disappointed. certainly I could never wish your health to
                            be such as to render travelling necessary: but should a journey at anytime promise improvement to it, there is no one on
                            which you would be recieved with more pleasure than at Monticello should I be there. you would have an opportunity of
                            indulging on a new field some of the taste which has made the Woodlands the only rival I have known in America to what may
                            be seen in England. thither we are to go without doubt, for the first models in this art. their sun-less climate has
                            permitted them to adopt what is certainly a beauty of the very first order in landscape. their canvas is of open ground,
                            variegated with clumps of trees distributed with taste. they need no more of wood than will serve to embrace a lawn or a
                            glade. but under the beaming, constant & almost vertical sun of Virga, shade is our Elysium. in the absence of this no
                            beauty of the eye can be enjoyed. this organ then must yield it’s gratificn to that of the other senses, without the
                            hope of any equivalent to the beauty relinquished. the only substitute I have been able to imagine is this. let your
                            ground be covered with trees of the loftiest stature. trim up their bodies as high as the constitution & form of the
                            tree will bear, but so as that their tops shall still unite and yield a dense shade. a wood, so open below, will have
                            nearly the appearance of open grounds. then, where in open ground you would plant a clump of trees, place a thicket of
                            shrubs presenting a hemisphere, the crown of which shall distinctly show itself under the branches of the trees. this may
                            be effected by a due selection & arrangement of the shrubs, and will I think offer a groupe not much inferior to that of
                            trees. the thickets may be varied too by making some of them of evergreens, altgether. our red cedar made to grow in a
                            bush, ever green Privet, Hyacanthus, Kalmia, Scotch broom, either
                            separately or an are proper for this purpose, would be elegant; it will
                            not grow in my part of the country.
                        Of prospect I have a rich profusion and offering itself at every point of the compas, mountains distant &
                            near, smooth & shaggy, single & in ridges, a little river hiding itself among the hills so as to shew in lagoons only,
                            cultivated grounds, under the eye and two small villages. to prevent a satiety of this is the principal difficulty. it may
                            be successively offered, & in separate different portions through vistas, or which will be better, between thickets so
                            disposed as to serve for vistas, with the advantage of shifting the scenes as you advance on your way.
                        You will be sensible by this time of the truth of my informan that my views are turned so steadfastly
                            homeward that the subject runs away with me whenever I get on it. I sat down to thank you for kindnesses recieved, & to
                            bespeak permission to ask further contribns from your collection, & I have written you a treatise on gardening
                            generally, in which, art lessons would come with more justice from you to me.
                    